Citation Nr: 0114689	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral 
retropatellar pain syndrome, claimed as secondary to service-
connected Crohn's disease.  

2.  Entitlement to service connection for a disorder 
manifested by back pain, claimed as secondary to service-
connected Crohn's disease.  

3.  Entitlement to service connection for a disorder 
manifested by bilateral shoulder pain, claimed as secondary 
to service-connected Crohn's disease.  

4.  Entitlement to a rating in excess of 20 percent for an 
unfused, non-union, old fracture of the left navicular bone, 
with degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1998, the RO 
granted service connection for Crohn's disease and assigned a 
10 percent evaluation effective from October 1, 1997 and 
granted service connection for an unfused, non-union, old 
fracture of the left navicular bone, with degenerative 
changes and assigned a 20 percent evaluation also effective 
from October 1, 1997.  At the same time, the RO denied 
service connection for bilateral retropatellar pain syndrome, 
back pain and for shoulder pain.  The veteran perfected 
appeals with the initial disability evaluations assigned for 
his Crohn's disease and left wrist disability as well as with 
the denials of service connection for the knees, back and 
shoulder.  

In a May 2000 hearing officer decision, an increased rating 
for the Crohn's disease to 30 percent was granted effective 
from October 1, 1997.  The RO noted that this was a complete 
grant of benefits on appeal as the veteran had reported he 
would be satisfied with a 30 percent evaluation in 
correspondence received in June 1999.  The veteran did not 
indicate he was dissatisfied with the 30 percent evaluation.  
The issue of entitlement to an increased rating for Crohn's 
disease is no longer in appellate status.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Associated with the claims file is an April 2001 statement 
from a physician at Walter Reed Army Medical Center.  The 
doctor reported that he had been treating the veteran for 
Crohn's disease and noted that some of the manifestations of 
the disease in the veteran were peripheral and central 
arthritis.  He opined that the peripheral arthritis caused 
pain in the veteran's knees and that the central arthritis 
could cause back pain.  The Board notes, however, that 
clinical records received from Walter Reed Army Medical 
Center did not indicate the veteran was treated for knee, 
back or shoulder disorders.  The Board further notes that X-
rays of the knees, shoulders and back taken by VA in April 
1998 did not reveal any degenerative changes.  The doctor who 
provided the April 2001 statement did not include any 
clinical records to substantiate his opinion.  The Board 
finds, due to the apparent conflicts between the April 2001 
opinion and the other clinical evidence of record and due to 
the requirements of the VCAA, that a VA examination is 
required to determine the nature, extent and etiology of any 
knee, back or shoulder disorder found on examination.  

The veteran has alleged that his bilateral knee, back and 
shoulder pain were secondary to his service-connected Crohn's 
disease.  The veteran has not been provided with the laws and 
regulations pertaining to claims for secondary service 
connection.  The Board finds the VCAA requires the RO to 
provide the veteran with these laws and regulations.  

The veteran has claimed entitlement to a rating in excess of 
20 percent for an unfused, non-union, old fracture of the 
left navicular bone, with degenerative changes.  The last 
time the disability was evaluated by VA for compensation and 
pension purposes was in April 1998.  In March 2001, the 
veteran appeared before the undersigned Member of the Board 
at a hearing conducted in Washington, D.C.  The veteran 
testified that since the last VA examination in April 1998, 
his left wrist disability had increased in severity.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. at 632.  The Board 
finds the veteran must be scheduled for a VA examination to 
determine the current nature and extent of his left wrist 
disorder.  

Accordingly, the issues of entitlement to service connection 
for bilateral retropatellar pain syndrome, claimed as 
secondary to service-connected Crohn's disease, for a 
disorder manifested by back pain, claimed as secondary to 
service-connected Crohn's disease, for a disorder manifested 
by bilateral shoulder pain, claimed as secondary to service-
connected Crohn's disease and entitlement to a rating in 
excess of 20 percent for an unfused, non-union, old fracture 
of the left navicular bone, with degenerative changes are 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for retropatellar 
pain syndrome, a back disorder, a 
shoulder disorder and/or the left wrist 
disability.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of any 
retropatellar pain syndrome, a disorder 
manifested by back pain, and/or a 
disorder manifested by shoulder pain 
found on examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated to reflect 
review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner(s) should be requested to 
clearly indicate whether a diagnosis of 
any retropatellar pain syndrome, a 
disorder manifested by back pain, and/or 
a disorder manifested by shoulder pain is 
warranted and, if so, the examiner(s) 
should offer an opinion as to whether it 
is as likely as not that any such 
disorder found on examination was 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.

The examiner(s) must be requested to 
express an opinion as to the nature of 
causal relationship between any 
retropatellar pain syndrome, a disorder 
manifested by back pain, and/or a 
disorder manifested by shoulder pain 
found on examination and the service-
connected Crohn's Disease.  If no direct 
causal relationship is found to exist, 
the examiner(s) must be requested to 
express an opinion as to whether any 
retropatellar pain syndrome, a disorder 
manifested by back pain, and/or a 
disorder manifested by shoulder pain 
found on examination is or are aggravated 
by the service-connected Crohn's Disease.  
If such aggravation is determined to 
exist, the examiner(s) must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of any retropatellar pain 
syndrome, a disorder manifested by back 
pain, and/or a disorder manifested by 
shoulder pain found on examination; 

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
Crohn's Disease based on medical 
considerations; and 

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any retropatellar pain syndrome, a 
disorder manifested by back pain, and/or 
a disorder manifested by shoulder pain 
present are proximately due to service-
connected Crohn's Disease.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.

3.  The RO should arrange for an appropriate 
examination in order to determine the nature 
and severity of the unfused, non-union, old 
fracture of the left navicular bone, with 
degenerative changes.  All indicated testing 
should be conducted.  The examiner should 
review the claims folder and a copy of this 
remand in conjunction with the examination.   
The examiner should report the ranges of 
motion in degrees for the left wrist.  The 
examiner must also determine if any ankylosis 
is present and, if so, whether it is 
favorable or unfavorable.  

The examiner should determine whether the 
left wrist disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The appellant must be provided 
with the laws and regulations pertaining 
to claims for secondary service 
connection.  An appropriate period of 
time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




